Appellant takes issue with our statement in the original opinion that the holding in Rotner v. State, *Page 210 55 S.W.2d 98, is not controlling in the present case. In Rotner's case, we were dealing with a law which changed the penalty in the body of the act, whereas the caption omitted any reference to the "penalty," but conveyed only the idea of a proposed change in the definition of the offense. Such is not true of the caption we are now dealing with. It specifically gives notice that the body of the act proposed to prescribe "fines, penalties and punishments."
The motion for rehearing is overruled.
Overruled.